DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims


Claims 1-5 and 7-11 are presented for examination. Applicant filed response to non-final Office action on 11/21/2019 arguing against the previous § 101 rejection. Examiner has carefully considered Applicant’s arguments but finds them not persuasive to overcome the § 101 rejection. Examiner has, therefore, maintained the previous § 101 rejection for claims 1-5 and 7-11 in the instant Office action. Since Examiner has maintained the previous § 101 rejection, the instant rejection of claims 1-5 and 7-11 is FINAL rejection of the claims. 

Examiner’s Remarks

Regarding Prior Art: Palcic (2003/0004809 A1) teaches a customer reward in form of stock, and Liu (WO 01/06438 A1) teaches a non-integer number of shares in a given stock. The combination of Palcic and Liu does not, however, teach fairly providing number of publicly traded company stocks available for customer reward, and providing these stock in fractional number of shares. 



Response to Arguments


Applicant argues: 
Specifically, the recited steps of providing a graphical user interface to a customer identifying an action that the customer may take at an identified merchant and an associated reward redeemable for stock for a plurality of publicly traded companies and an electronic link for the identified merchant, electronically receiving a selection from the customer indicating an identified merchant using a provided electronic link, electronically receiving from the selected merchant, based on the electronic link selected by the customer, the transaction information that is generated based on an action taken by the customer and compensation associated with the stored promotional reward information, electronically receiving customer information for a customer, associating a stock brokerage account for the customer based on the received customer information, using a processor, comparing the received transaction information with the stored promotional reward information to identify a dollar amount of a reward for the customer, electronically notifying the customer of the availability of a reward redeemable for stock for a plurality of publicly traded companies, electronically receiving selection information identifying a single company selected from the plurality of publicly traded companies, using a processor, computing a fractional number of shares associated with the stock in the single company as a function of the identified dollar amount and a price per share for the stock, purchasing a whole number of shares of the identified stock in the single company on the open market and using a processor, transferring the computed fractional number of the shares purchased on the open market of the identified stock in the single company to the stock brokerage account associated with the customer, solves a technological problem existing in prior art loyalty programs as discussed in the specification. The recited combination of steps are not well-understood, routine, or conventional activity in the field of providing promotional rewards of fractional shares of stock. (Applicant’s Remarks: Pages 8-10).

Examiner respectfully disagree. The additional limitations (“an electronic storage device” (claim 1), “providing a graphical user interface to a customer” (claims 1 and 9), and “a processor” (claims 1 and 9)) are recited in high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional 

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1-5 and 7-11 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-5 and 7-11 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-5 and 7-11 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-5 and 7-11, however, recite an abstract idea of “providing promotional rewards of stock.” The creation of “providing promotional rewards of stock,” as recited in the independent claims 1 and 9 belongs to “mental processes” (i.e., “concepts performed in the human mind – including an observation, evaluation, judgment, and opinion”) that is found by the courts to be an abstract idea. The limitations in independent claims 1 and 9, which set forth or describe the recited abstract idea of “providing promotional rewards of stock,” are: “storing promotional reward information, wherein the promotional reward information includes an identification of a plurality of merchants, an action that a customer may take and an associated reward redeemable for stock in any of a plurality of publically  to be performed by a customer at a merchant, and a dollar amount that  amount indicated in the received promotional award information and a price per share of the stock” (claim 9), “purchasing a whole number of shares of the identified stock in the single company on the open market” (claim 9), “associating a stock brokerage account for the identified customer based on the received customer information” (claim 9), “transferring the identified number of fractional shares from the whole number of shares purchased on the open market associated with the award of stock to the stock brokerage account associated with the eligible customer” (claim 9), “transferring the identified number of fractional shares from the whole number of shares purchased on the open market associated with the award of stock to the stock  “electronically notifying the eligible customer of the transferring of the shares notifying the eligible customer of the transferring of the shares” (claim 9) steps. 
Prong 2: The additional claim limitations of independent claims 1 and 9 are: “an electronic storage device” (claim 1), “providing a graphical user interface to a customer” (claims 1 and 9), and “a processor” (claims 1 and 9). The additional limitations do not integrate the abstract idea of “providing promotional rewards of stock” into a practical application because they do not impose a meaningful limit on the judicial exception. Here, independent claims 1 and 9 do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1 and 9 are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of “providing promotional rewards of stock” with a computerized system. For example, the Applicant’s Specification describes additional elements as follows:
[0126] The term "processor" encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. The processor can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that 

[0129] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more data memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.

[0132] Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described is this specification, or any combination of one or more such back end, middleware, or front end components.

This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 1 and 9 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 9 are non-statutory under 35 USC § 101 in view of step 2B of the test. 




Dependent Claims: Dependent claims 2-5 and 7-8 depend on independent claim 1; and dependent claims 10-11 depend on independent claim 9. The elements in dependent claims 2-5, 7-8, and 10-11, which set forth or describe the abstract idea of “providing promotional rewards of stock,” are: “the promotional reward information is received from a manufacturer of the product” (claim 2), “the information received for the customer includes a password” (claim 3), “the information received for the customer is used to open a new stock brokerage account” (claim 4), “the step of transferring includes transferring the shares of stock from an inventory account” (claim 5), “a customer purchases plural products and the step of comparing identifies plural rewards for the customer, and the step of transferring includes transferring a number of shares associated with the plural awards” (claim 7), “the step of transferring occurs when the value of the shares associated with the identified award exceed a predetermined threshold” (claim 8), “the step of identifying a fractional number of shares is determined based on the then current market price of the stock and the dollar amount associated with the received promotional award information” (claim 10), and “the promotional award program information includes plural dollar amounts, each dollar amount corresponding to a tired level of an identified promotional activity” (claim 11). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-5, 7-8, and 10-11, do not correct the deficiencies of independent claims 1 and 9 and they are rejected on the same basis.



Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-5 and 7-11 are rejected as directed to an abstract idea of “providing promotional rewards of stock” without “significantly more” under 35 USC § 101.

Conclusion













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     /VIRPI H KANERVO/Primary Examiner, Art Unit 3619